 
 
II 
Calendar No. 425
112th CONGRESS 2d Session 
H. R. 5325 
IN THE SENATE OF THE UNITED STATES 

June 11, 2012
Received; read twice and placed on the calendar

AN ACT 
Making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2013, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for energy and water development and related agencies for the fiscal year ending September 30, 2013, and for other purposes, namely:  
ICorps of engineers—civil 
Department of the army Corps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts. InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration, projects and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $102,000,000, to remain available until expended. Construction For expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $1,477,284,000 (increased by $2,000,000) (increased by $10,000,000) (reduced by $1,000,000), to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund: Provided, That the limitation concerning total project costs in section 902 of the Water Resources Development Act of 1986, as amended (33 U.S.C. 2280), shall not apply during fiscal year 2013 to any project that receives funds provided in this title. Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $224,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund. Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $2,507,409,000 (increased by $571,429), to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects or activities. Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $190,000,000, to remain available until September 30, 2014. Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $104,000,000, to remain available until expended. Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $27,000,000 (increased by $3,000,000), to remain available until expended. ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $177,500,000 (reduced by $2,000,000) (reduced by $3,000,000), to remain available until September 30, 2014, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in title I of this Act shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster. Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until September 30, 2014. Administrative provisionThe Revolving Fund, Corps of Engineers, shall be available during the current fiscal year for purchase (not to exceed 100 for replacement only) and hire of passenger motor vehicles for the civil works program. General provisions, corps of engineers—civil (including transfer of funds)  
101. 
(a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that–– 
(1)creates or initiates a new program, project, or activity;  
(2)eliminates a program, project, or activity;  
(3)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act;  
(4)reduces funds that are directed to be used for a specific program, project, or activity by this Act;  
(5)increases funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less; or  
(6)reduces funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less.  
(b)Subsection (a)(1) shall not apply to any project or activity authorized under section 205 of the Flood Control Act of 1948, section 14 of the Flood Control Act of 1946, section 208 of the Flood Control Act of 1954, section 107 of the River and Harbor Act of 1960, section 103 of the River and Harbor Act of 1962, section 111 of the River and Harbor Act of 1968, section 1135 of the Water Resources Development Act of 1986, section 206 of the Water Resources Development Act of 1996, or section 204 of the Water Resources Development Act of 1992.  
(c)The Corps of Engineers shall submit reports on a quarterly basis to the Committees on Appropriations of the House of Representatives and the Senate detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act.  
102.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101.  
103.None of the funds in this Act, or previous Acts, making funds available for Energy and Water Development, shall be used to award any continuing contract that commits additional funding from the Inland Waterways Trust Fund unless or until such time that a long-term mechanism to enhance revenues in this Fund sufficient to meet the cost-sharing authorized in the Water Resources Development Act of 1986 (Public Law 99–662) is enacted.  
104.Within 120 days of the date of the Chief of Engineers Report on a water resource matter, the Assistant Secretary of the Army (Civil Works) shall submit the report to the appropriate authorizing and appropriating committees of the Congress.  
105.During the fiscal year period covered by this Act, the Secretary of the Army is authorized to implement measures recommended in the efficacy study authorized under section 3061 of the Water Resources Development Act of 2007 (121 Stat. 1121) or in interim reports, with such modifications or emergency measures as the Secretary of the Army determines to be appropriate, to prevent aquatic nuisance species from dispersing into the Great Lakes by way of any hydrologic connection between the Great Lakes and the Mississippi River Basin.  
106.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $4,300,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects.  
107.None of the funds appropriated in this Act shall be available for use by the Chicago District of the United States Army Corps of Engineers to fund any travel that is outside of the District’s area of operation unless such travel is directly project-related or is specifically requested by a Member of Congress.  
108.Of the funds provided for Olmsted Locks and Dam, Ohio River, IL & KY in the table under the heading Corps of Engineers–Civil—Construction in the report of the Committee on Appropriations accompanying this Act, not more than 50 percent may be available for obligation until— 
(1)the Corps of Engineers completes a review of the project, including method of construction;  
(2)the Corps of Engineers develops a plan for the expeditious completion of project construction;  
(3)the findings of the review and the project completion plan have been communicated to the appropriate committees of the Congress.  
109.Amounts made available by this Act for the ‘‘Investigations’’, ‘‘Construction’’, and ‘‘Operation and Maintenance’’ accounts of the Corps of Engineers may not be used as provided under the heading ‘‘Additional Funding for Ongoing Work’’ in the matter relating to each such account in the report of the Committee on Appropriations to accompany this Act until the report required under such heading is submitted.  
110.None of the funds made available by this Act or any subsequent Act making appropriations for Energy and Water Development may be used by the Corps of Engineers to develop, adopt, implement, administer, or enforce a change or supplement to the rule dated November 13, 1986, or guidance documents dated January 15, 2003, and December 2, 2008, pertaining to the definition of waters under the jurisdiction of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).  
111.As of the date of enactment of this Act and thereafter, the Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if— 
(1)the individual is not otherwise prohibited by law from possessing the firearm; and  
(2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.  
IIDepartment of the interior 
Central utah project Central utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $19,700,000, to remain available until expended, of which $1,200,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission. In addition, for necessary expenses incurred in carrying out related responsibilities of the Secretary of the Interior, $1,300,000.For fiscal year 2013, the Commission may use an amount not to exceed $1,500,000 for administrative expenses. Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation: Water and related resources (including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $833,635,000, to remain available until expended, of which $29,000 shall be available for transfer to the Upper Colorado River Basin Fund and $6,985,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts provided herein, funds may be used for high priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706. Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $39,883,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order. California bay-delta restoration (including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $36,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That the use of any funds provided to the California Bay-Delta Authority for program-wide management and oversight activities shall be subject to the approval of the Secretary of the Interior: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program. Policy and administrationFor necessary expenses of policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2014, $57,000,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses. Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only. General provisions, department of the interior  
201. 
(a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity;  
(2)eliminates a program, project, or activity;  
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act;  
(4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate;  
(5)transfers funds in excess of the following limits— 
(A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or  
(B)$300,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year;  
(6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category; or  
(7)transfers, when necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments.  
(b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category.  
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity.  
(d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of the House of Representatives and the Senate detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act.  
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters.  
(b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program-Alternative Repayment Plan and the SJVDP-Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law.  
IIIDepartment of energy 
Energy programs Energy efficiency and renewable energy (including rescission of funds)For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,450,960,000 to remain available until expended: Provided, That of such amount, $115,000,000 shall be available until September 30, 2014, for program direction: Provided further, That for the purposes of allocating weatherization assistance funds to States and tribes during fiscal year 2013, the Secretary of Energy may waive the allocation formula established pursuant to section 414(a) of the Energy Conservation and Production Act (42 U.S.C. 6864(a)): Provided further, That of the unobligated balances from prior year appropriations available under this heading, $69,667,000 is hereby permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $123,000,000, to remain available until expended: Provided, That of such amount, $27,600,000 shall be available until September 30, 2014, for program direction. Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not more than 10 buses and 2 ambulances, all for replacement only, $765,391,000, to remain available until expended, of which $10,000,000 shall be derived from the Nuclear Waste Fund established in section 302 (c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c)), to be made available only to support the high-level waste geologic repository at Yucca Mountain: Provided, That, of the amount made available under this heading, $90,015,000 shall be available until September 30, 2014, for program direction. Fossil energy research and developmentFor necessary expenses in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (Public Law 95–91), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $554,000,000 (reduced by $25,000,000), to remain available until expended: Provided, That of such amount, $115,753,000 shall be available until September 30, 2014, for program direction: Provided further, That for all programs funded under Fossil Energy appropriations in this Act or any other Act, the Secretary of Energy may vest fee title or other property interests acquired under projects in any entity, including the United States. Naval petroleum and oil shale reservesFor expenses necessary to carry out naval petroleum and oil shale reserve activities, $14,909,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities. Elk hills school lands fundFor necessary expenses in fulfilling the final payment under the Settlement Agreement entered into by the United States and the State of California on October 11, 1996, as authorized by section 3415 of Public Law 104–106, $15,579,815, for payment to the State of California for the State Teachers' Retirement Fund, of which $15,579,815 shall be derived from the Elk Hills School Lands Fund. Strategic petroleum reserveFor necessary expenses for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act of 1975, as amended (42 U.S.C. 6201 et seq.), $195,609,000, to remain available until expended. Northeast home heating oil reserve (including rescission of funds)For necessary expenses for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act, $10,119,000, to remain available until expended: Provided, That of the unobligated balances from prior year appropriations available under this heading, $6,000,000 is hereby permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Energy information administrationFor necessary expenses in carrying out the activities of the Energy Information Administration, $100,000,000 to remain available until expended. Non-defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $198,506,000 (increased by $36,000,000), to remain available until expended. Uranium enrichment decontamination and decommissioning fundFor necessary expenses in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $425,493,000 to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended. Science (including rescission of funds) For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 25 passenger motor vehicles for replacement only, including one ambulance and one bus, $4,824,931,000, to remain available until expended: Provided, That of such amount, $185,000,000 shall be available until September 30, 2014, for program direction: Provided further, That of the unobligated balances from appropriations available under this heading, $23,500,000 is hereby permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Advanced research projects agency—EnergyFor necessary expenses in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), as amended, $200,000,000, to remain available until expended: Provided, That of such amount, $20,000,000 shall be available until September 30, 2014, for program direction. Nuclear waste disposalFor nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982, Public Law 97–425, as amended (the “NWPA”), $25,000,000, to remain available until expended, and to be derived from the Nuclear Waste Fund established in section 302(c) of such Act (42 U.S.C. 10222(c)), to be made available only to support the Yucca Mountain license application: Provided, That not less than $5,000,000 of funds made available under this heading shall be made available only for assistance to affected units of local government which have given formal consent to the Secretary of Energy to host a high-level waste repository as authorized by the NWPA. Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b)(2) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That, for necessary administrative expenses to carry out this Loan Guarantee program, $38,000,000 is appropriated, to remain available until September 30, 2014: Provided further, That $38,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2013 appropriation from the general fund estimated at not more than $0: Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative expenses shall not be available until appropriated. Advanced technology vehicles manufacturing loan programFor administrative expenses in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $6,000,000, to remain available until September 30, 2014. Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, $230,783,000 (reduced by $10,000,000) (reduced by $10,000,000) (reduced by $18,000,000), to remain available until September 30, 2014, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount, to remain available until expended: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $108,188,000 in fiscal year 2013 may be retained and used for operating expenses within this account, and may remain available until expended, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced by the amount of miscellaneous revenues received during 2013, and any related appropriated receipt account balances remaining from prior years' miscellaneous revenues, so as to result in a final fiscal year 2013 appropriation from the general fund estimated at not more than $122,595,000: Provided further, That of the funds made available under this heading, such sums as may be necessary shall be available to the Secretary of Energy to comply with the Department’s energy management requirements under section 543(f)(7) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(7)). Office of the inspector generalFor necessary expenses of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $43,468,000, to remain available until September 30, 2014. Atomic energy defense activities National nuclear security administration Weapons activities (including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one ambulance, $7,577,341,000, to remain available until expended: Provided, That of the unobligated balances from prior year appropriations available under this heading, $65,000,000 is hereby permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Defense nuclear nonproliferation (including rescission of funds) For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one passenger motor vehicle for replacement only, $2,283,024,000 (reduced by $17,319,000) (increased by $17,319,000), to remain available until expended: Provided, That of the unobligated balances from prior year appropriations available under this heading, $7,000,000 is hereby permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Naval reactorsFor Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,086,635,000, to remain available until expended: Provided, That of such amount, $43,212,000 shall be available until September 30, 2014, for program direction. Office of the administrator For necessary expenses of the Office of the Administrator in the National Nuclear Security Administration, including official reception and representation expenses not to exceed $12,000, $400,000,000 (reduced by $18,000,000), to remain available until September 30, 2014. Environmental and other defense activities Defense environmental cleanup (including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one ambulance and one fire truck for replacement only, $4,930,078,000, to remain available until expended: Provided, That of such amount, $315,607,000 shall be available until September 30, 2014, for program direction: Provided further, That of the unobligated balances from prior year appropriations available under this heading, $10,000,000 is hereby permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $813,364,000, to remain available until expended: Provided, That of such amount, $114,858,000 shall be available until September 30, 2014, for program direction. Power marketing administration Bonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for construction of, or participating in the construction of, a high voltage line from Bonneville's high voltage system to the service areas of requirements customers located within Bonneville's service area in southern Idaho, southern Montana, and western Wyoming; and such line may extend to, and interconnect in, the Pacific Northwest with lines between the Pacific Northwest and the Pacific Southwest, and for John Day Reprogramming and Construction, the Columbia River Basin White Sturgeon Hatchery, and Kelt Reconditioning and Reproductive Success Evaluation Research, and, in addition, for official reception and representation expenses in an amount not to exceed $7,000: Provided, That during fiscal year 2013, no new direct loan obligations may be made. Operation and maintenance, southeastern power administrationFor necessary expenses of operation and maintenance of power transmission facilities and of marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, and including official reception and representation expenses in an amount not to exceed $1,500, $8,732,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $8,732,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2013 appropriation estimated at not more than $0: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $87,696,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Operation and maintenance, southwestern power administrationFor necessary expenses of operation and maintenance of power transmission facilities and of marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $44,200,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $32,308,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2013 appropriation estimated at not more than $11,892,000: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $41,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, including official reception and representation expenses in an amount not to exceed $1,500; $291,920,000, to remain available until expended, of which $281,702,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $195,790,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2013 appropriation estimated at not more than $96,130,000, of which $85,912,000 is derived from the Reclamation Fund: Provided further, That of the amount herein appropriated, not more than $3,375,000 is for deposit into the Utah Reclamation Mitigation and Conservation Account pursuant to title IV of the Reclamation Projects Authorization and Adjustment Act of 1992: Provided further, That notwithstanding 31 U.S.C. 3302, up to $242,858,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses). Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $5,555,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255) as amended: Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $5,335,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2013 appropriation estimated at not more than $220,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred. Federal energy regulatory commission Salaries and expensesFor necessary expenses of the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, the hire of passenger motor vehicles, and official reception and representation expenses not to exceed $3,000, $304,600,000, to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $304,600,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2013 shall be retained and used for necessary expenses in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2013 so as to result in a final fiscal year 2013 appropriation from the general fund estimated at not more than $0. General provisions, department of energy (including transfer of funds)  
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress.  
(b)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multi-year contract, award a multi-year grant, or enter into a multi-year cooperative agreement unless: 
(1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or  
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government’s obligation on the availability of future-year budget authority and the Secretary notifies the Committee on Appropriations of the House of Representatives and the Senate at least 14 days in advance.  
(c)Except as provided in subsections (d), (e), and (f), the amounts made available by this title shall be expended as authorized by law for the projects and activities specified in the Bill column in the Department of Energy table or the text included under the heading Title III—Department of Energy in the report of the Committee on Appropriations accompanying this Act.  
(d)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days prior to the use of any proposed reprogramming which would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act.  
(e)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity;  
(2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or  
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act.  
(f) 
(1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security.  
(2)The Secretary of Energy shall notify the Committees on Appropriations of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver.  
302.The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted.  
303.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2013 until the enactment of the Intelligence Authorization Act for fiscal year 2013.  
304.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Health, Safety, and Security to ensure the project is in compliance with nuclear safety requirements.  
305.None of the funds made available in this title may be used to approve a Critical Decision-2 or Critical Decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision.  
306.None of the funds made available in this title may be used to make a grant allocation, discretionary grant award, discretionary contract award, or Other Transaction Agreement, or to issue a letter of intent, totaling in excess of $1,000,000, or to announce publicly the intention to make such an allocation, award, or Agreement, or to issue such a letter, including a contract covered by the Federal Acquisition Regulation, unless the Secretary of Energy notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making such an allocation, award, or Agreement, or issuing such a letter: Provided, That if the Secretary of Energy determines that compliance with this section would pose a substantial risk to human life, health, or safety, an allocation, award, or Agreement may be made, or a letter may be issued, without advance notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after the date on which such an allocation, award, or Agreement is made or letter issued: Provided further, That the notification shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, and the account and program from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made.  
307.None of the funds made available by this or any subsequent Act for fiscal year 2013 or any fiscal year hereafter may be used to pay the salaries of Department of Energy employees to carry out section 407 of division A of the American Recovery and Reinvestment Act of 2009.  
308.Section 20320(c) of division B of Public Law 109–289, as added by Public Law 110–5, is amended by striking an annual review and inserting a review every 3 years.  
309.Not later than June 30, 2013, the Secretary shall submit to the House and Senate Committees on Appropriations a tritium and enriched uranium management plan that provides: 
(a)An assessment of the national security demand for tritium through 2060;  
(b)An assessment of the national security demand for low and highly enriched uranium through 2060;  
(c)A description of the Department of Energy’s plan to provide adequate amounts of tritium for national security purposes through 2060, including the derivation of adequate supplies of enriched uranium and its use;  
(d)An analysis of planned and alternative tritium production technologies, including weapons dismantlement;  
(e)An analysis of planned and alternative enriched uranium production technologies, including down-blending, which are available to meet the supply needs for national security programs through 2060.  
310.None of the funds made available in this Act may be used for uranium transactions that do not conform to the excess uranium inventory management plan submitted pursuant to the Consolidated Appropriations Act, 2012.  
311.No funds within this Act shall be expended to promulgate the final rule pursuant to section 433 of the Energy Independence and Security Act of 2007, Public Law 110–140 (Dec. 19, 2007) (42 U.S.C. 6834) and no funds shall be used to implement any final rule implementing section 433 of the Energy Independence and Security Act of 2007, Public Law 110–140 (Dec. 19, 2007) (42 U.S.C. 6834).  
312.None of the funds made available in this title or funds available in the Bonneville Power Administration Fund may be used by the Department of Energy for any new program, project, or activity required by or otherwise proposed in the memorandum from Steven Chu, Secretary of Energy, to the Power Marketing Administrators with the subject line Power Marketing Administrations’ Role and dated March 16, 2012.  
IVIndependent agencies 
Appalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, as amended, notwithstanding 40 U.S.C. 14704, and for necessary expenses for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $75,317,000, to remain available until expended. Defense nuclear facilities safety board Salaries and expensesFor necessary expenses of the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $29,415,000, to remain available until September 30, 2014. Delta regional authority Salaries and expensesFor necessary expenses of the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, as amended, notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $11,677,000, to remain available until expended. Denali commissionFor expenses of the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $10,679,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities. Northern border regional commissionFor necessary expenses of the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $1,425,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code. Southeast crescent regional commissionFor necessary expenses of the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended. Nuclear regulatory commission Salaries and expensesFor necessary expenses of the Commission in carrying out the purposes of the Energy Reorganization Act of 1974, as amended, and the Atomic Energy Act of 1954, as amended, including official representation expenses (not to exceed $25,000), $1,038,800,000 (increased by $10,000,000), to remain available until expended: Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $911,772,000 in fiscal year 2013 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2013 so as to result in a final fiscal year 2013 appropriation estimated at not more than $127,028,000: Provided further, That of the amounts appropriated under this heading, $10,000,000 shall be for university research and development in areas relevant to their respective organization's mission, and $5,000,000 shall be for a Nuclear Science and Engineering Grant Program that will support multiyear projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $11,020,000, to remain available until September 30, 2014: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $9,918,000 in fiscal year 2013 shall be retained and be available until September 30, 2014, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2013 so as to result in a final fiscal year 2013 appropriation estimated at not more than $1,102,000. Nuclear waste technical review board Salaries and expensesFor necessary expenses of the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,400,000, to be derived from the Nuclear Waste Fund established in section 302(c) of such Act (42 U.S.C. 10222(c)) and to remain available until expended. Office of the federal coordinator for alaska natural gas transportation projectsFor necessary expenses for the Office of the Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to the Alaska Natural Gas Pipeline Act of 2004, $1,000,000: Provided, That any fees, charges, or commissions received pursuant to section 802 of Public Law 110–140 in fiscal year 2013 in excess of $2,000,000 shall not be available for obligation until appropriated in a subsequent Act of Congress. General provisions, independent agencies  
401. 
(a)None of the funds provided for Nuclear Regulatory Commission—Salaries and Expenses in this Act or prior Acts shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or  
(2)reduces funds that are directed to be used for a specific program, project, or activity by this Act.  
(b)The Chairman of the Nuclear Regulatory Commission may not terminate any program, project, or activity without the approval of a majority vote of the Commissioners of the Nuclear Regulatory Commission approving such action.  
(c)The Nuclear Regulatory Commission may waive the restriction on reprogramming under subsection (a) on a case-by-case basis by certifying to the Committees on Appropriations of the House of Representatives and the Senate that such action is required to address national security or imminent risks to public safety. Each such waiver certification shall include a letter from the Chairman of the Commission that a majority of Commissioners of the Nuclear Regulatory Commission have voted and approved the reprogramming waiver certification.  
402.The Chairman of the Nuclear Regulatory Commission shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 1 day after the Chairman begins performing functions under the authority of section 3 of Reorganization Plan No. 1 of 1980, or after a member of the Commission who was delegated emergency functions under subsection (b) of that section begins performing those functions. Such notification shall include an explanation of the circumstances warranting the exercise of such authority. The Chairman shall report to the Committees, not less frequently than once each week, on the actions taken by the Chairman, or a delegated member of the Commission, under such authority, until the authority is relinquished. The Chairman shall notify the Committees not later than 1 day after such authority is relinquished. The Chairman shall submit the report required by section 3(d) of the Reorganization Plan No. 1 of 1980 to the Committees not later than 1 day after it was submitted to the Commission.  
VGeneral provisions 
501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913.  
502.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in this Act or any other appropriation Act.  
503.None of the funds made available under this Act may be expended for any new hire by any Federal agency funded in this Act that is not verified through the E-Verify Program as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).  
504.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that was convicted (or had an officer or agent of such corporation acting on behalf of the corporation convicted) of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation, or such officer or agent, and made a determination that this further action is not necessary to protect the interests of the Government.  
505.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government.  
506.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations).  
507.No funds made available by this Act may be used to pay for mitigation associated with the removal of Federal Energy Regulatory Commission Project number 2342.  
508.None of the funds made available in this Act may be used to conduct closure of adjudicatory functions, technical review, or support activities associated with the Yucca Mountain geologic repository license application, or for actions that irrevocably remove the possibility that Yucca Mountain may be a repository option in the future. 
Spending reduction account  
509.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0 (increased by $25,000,000). 
510.None of the funds made available under this Act may be used to plan for the termination of periodic nourishment for any water resource development project described in section 156 of the Water Resources Development Act of 1976 (Public Law 94–587), as amended by the Water Resources Development Act of 1986 (Public Law 99–662). 
511.None of the funds made available by this Act may be used to implement section 10011(b) of Public Law 111–11. 
512.None of the funds made available under this Act may be used to provide new loan guarantees or loan guarantee commitments under section 1705 of the Energy Policy Act of 2005 (42 U.S.C. 16515). 
513.None of the funds made available by this Act for Department of Energy; Energy Programs; Science may be used in contravention of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.).  
514.None of the funds made available by this Act may be used by the Department of Energy to require grant recipients to replace any lighting that does not meet or exceed the energy efficiency standard set forth in section 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295). 
515.None of the funds made available in this Act may be used to develop or submit a proposal to expand the authorized uses of the Harbor Maintenance Trust Fund described in section 9505(c) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)).  
516.None of the funds made available under this Act may be used to fund any portion of the International program activities at the Office of Energy Efficiency and Renewable Energy of the Department of Energy with the exception of the activities authorized in section 917 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337). 
517.None of the funds made available in this Act may be used— 
(1)to implement or enforce section 430.32(x) of title 10, Code of Federal Regulations; or 
(2)to implement or enforce the standards established by the tables contained in section 325(i)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6295(i)(1)(B)) with respect to BPAR incandescent reflector lamps, BR incandescent reflector lamps, and ER incandescent reflector lamps. 
518.None of the funds made available in this Act may be used to continue the study conducted by the Army Corps of Engineers pursuant to section 5018(a)(1) of the Water Resources Development Act of 2007.  
519.None of the funds made available by this Act may be used by the Department of Energy or any other Federal agency to lease or purchase new light duty vehicles, for any executive fleet, or for an agency’s fleet inventory, except in accordance with Presidential Memorandum-Federal Fleet Performance, dated May 24, 2011. 
520.None of the funds made available by this Act for the Title 17 Innovative Technology Loan Guarantee Program may be used by the Department of Energy to issue or administer new loan guarantees for renewable energy systems, electric power transmission systems, or leading edge biofuel projects as defined by section 1705 of the Energy Policy Act of 2005. 
521.Of the funds appropriated in title I of this Act, not more than $50,000,000 may be used for the Missouri River Recovery Program. 
522.None of the funds made available in this Act may be used within the borders of the State of Louisiana by the Mississippi Valley Division or the Southwestern Division of the Army Corps of Engineers or any district of the Corps within such divisions to implement or enforce the mitigation methodology, referred to as the Modified Charleston Method.  
523.None of the funds made available under this Act may be used to carry out section 801 of Energy Independence and Security Act of 2007 (42 U.S.C. 17281).  
524.None of the funds made available under this Act for the Advanced Research Projects Agency—Energy may be used for unallowable costs related to advertising or promoting the sale of products or services in contravention of the requirements of section 31.205–1, or for unallowable expenditures related to raising capital in contravention of the requirements of 31.205–27, of title 48 of the Code of Federal Regulations. 
525.None of the funds made available by this Act may be used to enforce part 429 or 430 of title 10, Code of Federal Regulations, with respect to showerheads (as that term is defined in section 430.2 of such title). 
526.None of the funds made available by this Act may be used to finalize, implement, or enforce the proposed rule entitled Energy Conservation Program: Energy Conservation Standards for Battery Chargers and External Power Supplies (77 Fed. Reg. 18478 (March 27, 2012)) with respect to product class 7 (as described in such proposed rule).  
527.None of the funds made available by this Act may be used to enforce section 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142). 
528.None of the funds made available under this Act may be used by the Department of Energy to fund the Wind Powering America Initiative. 
529.None of the funds made available by this Act may be used by the Department of Energy to subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) or to subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10 of the Code of Federal Regulations. 
530.None of the funds made available by this Act may be used to conduct a survey in which money is included or provided for the benefit of the responder. 
531.None the funds made available by this Act may be used for the study of the Missouri River Projects authorized in section 108 of the Energy and Water Development and Related Agencies Appropriations Act, 2009 (division C of Public Law 111–8).This Act may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2013.  
 Passed the House of Representatives June 6, 2012.Karen L. Haas,Clerk. 

June 11, 2012
Received; read twice and placed on the calendar 
